DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Andy Mu (Registration No. 58,216) on 08/04/2022.
The application has been amended as follows:

1. (Currently Amended) A method comprising:
receiving, by a computing device, data indicative of a first event of a computing environment;
identifying, by using natural language processing, a first data point, within a collection of data points, by comparing text associated with the first data point with text associated with the first event, wherein the collection of data points indicate events occurring in the computing device;
determining a root cause of the first event by beginning an analysis of the collection of data points from the first data point and ending at a last data point of the collection of data points, wherein no other causal relations exist between the last data point and other data points of the collection of data points, and wherein the analysis comprises a determination to proceed from the first data point to a second data point, of the collection of data points, based on a probability that the second data point represents a second event causing the first event and an existence of a direct causal relation between the first data point and the second data point; [[and]] 
generating an output indicating the root cause; and 
using the root cause to mitigate problems associated with the first event or the root cause.

11. (Currently Amended) A method comprising:
receiving, by a computing device, data indicative of a first event of a computing environment;
identifying, by using natural language processing, a first data point, within a collection of data points, by comparing text associated with the first data point with text associated with the first event, wherein the collection of data points indicate events occurring in the computing device;
determining a root cause of the first event by traversing the collection of data points from the first data point until a second data point, with no parent data points, is reached, wherein the traversing is based on conditional probabilities of child data point and parent data point pairs in a path of the traversing; [[and]]
outputting a second event, represented by the second data point, as the root cause of the first event; and  
using the root cause to mitigate problems associated with the first event or the root cause. 

16. (Currently Amended) A method comprising:
receiving, by a computing device, a plurality of data instances from a computing environment;
identifying, by using natural language processing, a plurality of events from the data instances;
associating a first event, of the plurality of events, with a second event, of the plurality of events, to indicate a causal relation between the first event and the second event;
in response to determining that the causal relation is a new relation:
	generating a first data point representing the first event and a second data point representing the second event;
	generating an edge from the first data point to the second data point; 
	appending the edge, the first data point, and the second data point to a collection of data; and
	calculating conditional probability tables for at least one of the first data point and the second data point; 
deploying the collection of data to identify a root cause of a first event; and
using the root cause to mitigate problems associated with the first event or the root cause.

17. (Currently Amended) The method of claim 16, further comprising:
deploying the collection of data to identify a second root cause of a third event received from the computing environment.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 11, and 16 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 11: “…identifying, by using natural language processing, a first data point, within a collection of data points, by comparing text associated with the first data point with text associated with the first event, wherein the collection of data points indicate events occurring in the computing device;…”
Claim 16: “…identifying, by using natural language processing, a plurality of events from the data instances;…appending the edge, the first data point, and the second data point to a collection of data; and…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Li et al. (U.S. Patent No. US 8,069,370 B1); teaching a method and apparatus for determining the most probable cause of a problem observed in a complex multi-host system.  The approach relies on a probabilistic model to represent causes and effects in a complex computing system.  However, complex systems include a multitude of independently operating components that can cause temporary anomalous states.  To reduce the resources required to perform root cause analysis on each transient failure, as well as to raise the confidence in the most probable cause of a failure that is identified by the model, inputs to the probabilistic model are aggregated over a sliding window of values from the recent past.
Velasco (“A Bayesian Network approach to diagnosing the root cause of failure from trouble tickets” Non-Patent Literature); teaching telecommunications networks comprising elements of very different types that work together to provide services.  Quite often, hardware failures are interrelated and it is hard for technicians specialized in specific hardware to find out these relationships.  In this context, Bayesian Networks (BN) provide a good and flexible solution because they allow us to model the causal relationships between element failures and infer information from existing evidence.  The goal is that network technicians can be informed of the real scope of failures and the probable existence of root problems, thus optimizing resources and reducing recovery time.  Besides, with this approach a real element hierarchy can be built, allowing the discovery of hidden dependencies between elements.  The outcome of this work has been the development of a rooting module attached to an incident management system (trouble ticketing system, TT).


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114